DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “is in continuous operation or starts up” renders the claim indefinite because it is ambiguous as to whether both the battery and power supply unit are required to be in “continuous operation or starts up”, or only the power supply unit.
Claims 3, 7, 9, 11, 13, 15, 17, and 19 are rejected for their dependency on rejected base claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,048,050 to Kurita (“Kurita”).

As to independent claim 1, a vehicle (Fig. 1), comprising: a battery (Fig. 1: 12) configured to accumulate electric power for travel of the vehicle (2:49-51. Battery 12 utilized as power source for motor 11.); an electric power acquirer capable of acquiring, from outside the vehicle, charging electric power for the battery (Fig. 1: Electrical connector 25 acquires external charging power 23 to charge battery 12.); a relay configured to switch coupling between the battery and a power line of the vehicle (Fig. 1: relays 13 coupled between battery 12 and electrical line that connects battery 12 to elements 14, 15, and 16.); a power supply unit capable of receiving electric power from the power line and supplying a power supply voltage to a device other than a traveling motor (Fig. 1: DC-DC converter 16 receives electrical power via depicted electrical line and is supplied to 17.); and a controller configured to perform a control of electric power transmission through the power line (3:23-30, Fig. 1: ECU 33 controls power transmission through the electrical line via operation of the relays.), the controller being capable of switching a mode of the electric power transmission to a direct transmission mode on a first condition (3:23-30, Fig. 7-9: ECU 33 switches over a plurality of power supply modes.), the first condition including that electric power is transmitted from the electric power acquirer to the battery and the power supply unit is in continuous operation or starts up (4:15-26: mode III provides external charging of battery 12, and 17 via DC-DC converter 16.), and the direct transmission mode including that the relay is in a disconnected state and electric power is transmitted from the electric power acquirer to the power supply unit (Fig. 6A: Mode IV (a) provides for direct transmission mode where relay 13 is off and external power 23 is transmitted from electrical connector 25 (see Fig. 1) to charge 17 via 16.).

As to independent claim 2, a vehicle (Fig. 1), comprising: a battery (Fig. 1: 12) configured to accumulate electric power for travel of the vehicle (2:49-51. Battery 12 utilized as power source for motor 11.); an electric power acquirer capable of acquiring, from outside the vehicle, charging electric power for the battery (Fig. 1: Electrical connector 25 acquires external charging power 23 to charge battery 12.); a relay configured to switch coupling between the battery and a power line of the vehicle (Fig. 1: relays 13 coupled between battery 12 and electrical line that connects battery 12 to elements 14, 15, and 16.); a power supply unit capable of receiving electric power from the power line and supplying a power supply voltage to a device other than a traveling motor (Fig. 1: DC-DC converter 16 receives electrical power via depicted electrical line and is supplied to 17.); and a controller configured to perform a control of electric power transmission through the power line (3:23-30, Fig. 1: ECU 33 controls power transmission through the electrical line via operation of the relays.), the controller being capable of switching a mode of the electric power transmission to a direct transmission mode on a second condition (3:23-30, Fig. 7-9: ECU 33 switches over a plurality of power supply modes.), the second condition including that electric power acquisition from the electric power acquirer becomes available while the power supply unit is in operation with electric power of the battery (3:53-63: Mode II provides 17, via DC-DC converter 16, is in operation with the electric power of battery 12. ), and the direct transmission mode including that the relay is in a disconnected state and electric power is transmitted from the electric power acquirer to the power supply unit (Fig. 6A: Mode IV (a) provides for direct transmission mode where relay 13 is off and external power 23 is transmitted from electrical connector 25 (see Fig. 1) to charge 17 via 16.).

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-20 are allowable because the prior art of record does not teach or suggest a vehicle having the combinations of elements required by and recited in dependent claims 3, 4, 9, 10, 13, 14, or 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851